DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Claim Objections
3.	Claim 13 is objected to because of the following informalities:  

Regarding Claim 13
Line 2 recites the language “an internal Combustion engine”. The claim language should be amended such that it reads –an internal combustion engine—

Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Leisenring et al., US 2017/0158194.

Regarding Claim 1
Leisenring discloses a method for the regeneration of a soot particulate filter (270) that is installed on an outlet side of an internal combustion engine (230), comprising: 
- ascertaining a load value of the soot particulate filter (270) [determined from the pressure ratio across the soot particulate filter acquired from pressure sensors 277 and 278] (Leisenring, [0029] and [0053]);
- measuring an operating temperature of the soot particulate filter (270) (Leisenring, [0057]);
- switching off a cylinder of the internal combustion engine (230) (Leisenring, [0064]);
- initiating a fresh air feed into the soot particulate filter (270) via the switched-off cylinder (Leisenring, [0064]);
- adjusting a cylinder valve of the switched-off cylinder so as to regulate the fresh air feed [the cylinder valve of the switched-off cylinder must be adjusted/actuated/positioned so as to allow for the flow of air through the cylinder and into the particulate filter] (Leisenring, [0024] and [0064]); and 
- regenerating the soot particulate filter (270) (Leisenring, Abstract). 

Regarding Claim 2
Leisenring discloses the method as rejected in Claim 1 above. Leisenring further discloses heating up the soot particulate filter (270) when the load value has reached a first load value [to indicate that particulate filter regeneration is desired], if the operating temperature is below a first temperature value (Leisenring, [0056]-[0057]).

Regarding Claim 3
Leisenring discloses the method as rejected in Claims 1-2 above. Leisenring further discloses that the fresh air feed is initiated when the first temperature value of the soot particulate filter (270) has been reached (Leisenring, [0057] and [0064]).

Regarding Claim 4
Leisenring discloses the method as rejected in Claim 1 above. Leisenring further discloses that the cylinder valve is adjusted by means of an actuator (251, 253) that can be activated by a control unit (12) (Leisenring, [0024]). 

Regarding Claim 5
Leisenring discloses the method as rejected in Claim 1 above. Leisenring further discloses that the cylinder valve is adjusted by switching over to a separate control cam as the cam actuation systems may utilize one or more of cam profile switching, variable cam timing, variable valve timing, and/or variable valve lift systems (Leisenring, [0024]). 

Regarding Claim 7


Regarding Claim 8
Leisenring discloses a control unit (12) for operating an internal combustion engine (230) of a motor vehicle (100) (Leisenring, [0018]), said control unit (12) being configured to carry out a method according to claim 1 (see rejection of claim 1 above). 

Regarding Claim 9
Leisenring discloses an internal combustion engine (230) with a control unit (12) according to claim 8 (see rejection of claim 8 above), whereby the internal combustion engine (230) operates according to one of the following engine principles: gasoline engine, diesel engine, and gas engine (Leisenring, [0001] and [0017]-[0020]). 

Regarding Claim 10
Leisenring discloses a motor vehicle (100) with an internal combustion engine (230) according to claim 9 (see rejection of claim 9 above). 

Regarding Claim 13
Leisenring discloses a method for the regeneration of a soot particulate filter (270) that is installed on an outlet side of an internal combustion engine (230), comprising: 

- measuring an operating temperature of the soot particulate filter (270) (Leisenring, [0057]);
- switching off a cylinder of the internal combustion engine (230) (Leisenring, [0064]);
- initiating a fresh air feed into the soot particulate filter (270) via the switched-off cylinder (Leisenring, [0064]);
- adjusting a cylinder valve of the switched-off cylinder so as to regulate a volume of the fresh air feed [the cylinder valve of the switched-off cylinder must be adjusted/actuated/positioned so as to allow for the flow of air through the cylinder and into the particulate filter] (Leisenring, [0024] and [0064]); and 
- regenerating the soot particulate filter (270) (Leisenring, Abstract). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leisenring et al., US 2017/0158194, in view of Boyer et al., US 2016/0032845.

Regarding Claim 6

However, Leisenring does not disclose that the separate control cam is configured in such a way that it brings about an elevated valve stroke, thus increasing the fresh air feed. 
Boyer teaches that a cam profile switching system may switch between a first cam for opening a valve for a first duration and a second cam for opening the valve for a second duration (Boyer, [0178]). In order to provide different durations, the cams comprise different cam profiles. Therefore when switching to a cam with a profile in which a valve opening for a longer duration occurs, there would be an elevated valve stroke in order for the longer duration to occur. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leisenring to utilize cam profile switching to switch to a separate control cam configured to bring about an elevated valve stroke (longer duration) to increase the fresh air feed instead of altering the throttle to adjust the amount of air allowed to flow through the engine to the particulate filter. It would have been obvious to utilize the cam profile switching to increase the fresh air feed as it is a simple substitution of one known means of increasing the fresh air feed to the particulate filter for another. 

8.	Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leisenring et al., US 2017/0158194, in view of Gonze, US 2011/0219752.

Regarding Claim 11

Gonze teaches that the minimum temperature required to start soot burning in the regeneration of a particulate filter is approximately 600 – 650 degrees Celsius (Gonze, [0052]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leisenring such that the first temperature value of the soot particulate filter is above 450 degrees (600-650 degrees Celsius), as is taught by Gonze as being well known in the art, in order to efficiently remove the soot from the particulate filter. 

Regarding Claim 12
Leisenring and Gonze teach the method as rejected in Claims 1-3 and 11 above. Gonze further discloses that the first temperature value of the soot filter is 600 degrees Celsius (Gonze, [0052]).

Response to Arguments
9.	Applicant's arguments, see pages 5-8, filed 12/27/2021, with regards to the rejection of claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. The Applicant argues that Leisenring does not teach all elements of claim 1, and therefore, independent claim 1 is allowable. The Examiner is unconvinced. The Applicant argues that Leisenring does not teach switching off cylinders or controlling an air amount flowing through switched-off cylinders, as Leisenring only discloses air passing through the engine to the particulate filter and not thorough the switched-off cylinders. The Examiner argues that it is inherent to one of ordinary skill in the art that air passing through the engine to the particulate filter implies the air passing trough the switched-off cylinders. 
Applicant's arguments, see pages 8-10, filed 12/27/2021, with regards to the rejection of claims 6 and 11-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Regarding the rejection of claim 6, Boyer is not relied upon to cure the deficiencies of Leisenring with regards to the rejection of claim 1. Claim 1 is rejected under 102(a)(1), see above. Regarding the rejection of claims 11-12, Gonze is not relied upon to cure the deficiencies of Leisenring with regards to the rejection of claims 11-12. Claims 11-12 are rejected under 102(a)(1), see above. Therefore, Claims 6 and 11-12 remain rejected under 35 U.S.C. 103.
Applicant's arguments, see page 10, filed 12/27/2021, with regards to new claim 13 have been fully considered but they are not persuasive. The Applicant argues that claim 13 is allowable for the same reasons as claim 1. The Examiner is unconvinced. Claim 1 is rejected under 35 U.S.C. 102(a)(1), see above. Therefore, claim 13 is rejected under 35 U.S.C. 102(a)(1) as well. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746